
	

113 HR 4553 IH: Fossil Energy Encouragement and Accountability Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4553
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. McKinley (for himself, Mr. Rahall, Mrs. Capito, Mr. Barr, Mr. Murphy of Pennsylvania, Mr. Doyle, Mr. Enyart, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To authorize appropriations for fossil energy research and development programs at the Department
			 of Energy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fossil Energy Encouragement and Accountability Act of 2014.
		2.FindingsThe Congress finds that—
			(1)the United States depends on fossil resources for over 80 percent of its energy needs;
			(2)the Department of Energy’s Fossil Energy Research and Development program focuses on developing
			 affordable, safe, and clean mechanisms to enhance and utilize domestic
			 fossil energy resources in the most efficient manner;
			(3)the investment in this program supports an existing research and development portfolio of over
			 1,000 projects that includes nearly $7 billion in private
			 sector-contributed costs and that represents over 55,000 job years;
			(4)the Fossil Energy Research and Development program is responsible for developing innovative control
			 technologies that are now in operation on three out of every four
			 coal-burning power plants in the United States;
			(5)as a result of these technology innovations, emissions of criterion pollutants such as sulphur
			 dioxide and nitrogen oxide have decreased by an average of 85 percent,
			 which eliminated problems associated with acid rain;
			(6)hydraulic fracturing of natural gas shale is a product of research and technological innovations
			 initiated under the Department of Energy’s Fossil Energy Research and
			 Development program;
			(7)the Fossil Energy Research and Development program is currently developing advanced technologies to
			 support a competitive future for our low-cost coal and gas resources for
			 use in power generation and industrial applications;
			(8)these advanced technologies will support new power platforms of the future that will be highly
			 efficient, including technologies such as ultra supercritical materials
			 production, advanced gas turbines, gasification platforms that can also
			 enable the expansion of domestic fuels, the liquids and chemical industry,
			 and advanced energy platforms including pressured oxycoal combustion and
			 chemical looping; and
			(9)it is important that the Department of Energy continue to develop these technologies and have
			 sufficient funds to ensure that a diverse portfolio of options are
			 available to ensure that the United States can compete in a clean energy
			 future, one which will include significant fossil fuel resources.
			3.Fossil energy research and developmentThere are authorized to be appropriated to the Secretary of Energy for fiscal year 2015 for fossil
			 energy research and development $734,000,000, of which—
			(1)$435,000,000 shall be for coal research and development;
			(2)$171,000,000 shall be for program direction;
			(3)$100,000,000 shall be for natural gas and oil research and development;
			(4)$17,000,000 shall be for plant and capital equipment; and
			(5)$11,000,000 shall be for environmental restoration.
			4.National Energy Technology LaboratoryNone of the funds authorized by section 2 may be used to—
			(1)transform any element of the National Energy Technology Laboratory into a government-owned,
			 contractor-operated laboratory, or to consider or plan for any such
			 transformation;
			(2)consolidate or close any element of the National Energy Technology Laboratory; or
			(3)transfer National Energy Technology Laboratory human resources functions from any laboratory.
			
